EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the claims,
Claim 1, line 6, after “the” and before “polymer”, insert “protective”.
Claim 1, line 7, after “copolymer” and before “in”, delete “comprising,” and insert “consisting of, “
Claim 3, line 3, after “the” and before “polymer”, insert “protective”.
Claim 15, line 1, before “multiple”, delete “The” and insert “A”.
Claim 15, line 6, after “wherein” and before “is” delete “the first stack” and insert “a first stack of the stack of thin layers reflecting infrared radiation”.
Claim 15, line 7, delete “the second stack” and insert “a second stack of the stack of thin layers reflecting infrared radiation”. 
Claim 21, line 4, delete “in a range of from 11.5 to 50 days” and insert “over a duration of 50 days”.

Authorization for this examiner’s amendment was given in a telephone interview with Derek A. Lightner on 20 Apr. 2021.
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1 and 3-21 are allowed.

Boire et al. (US Patent 6,045,896, published 04 Apr. 2000, hereinafter Boire) teaches a glazing assembly comprising a substrate provided with a stack of thin layers which include functional layers having reflective properties in the infrared and solar radiation (col. 2, line 65 – col. 3, line 3).
Boire does not disclose a protective polymer film on the stack of thin films.

Kawasaki et al. (US Patent Application 2015/0022879 A1, published 22 Jan. 2015, hereinafter Kawasaki) teaches a protective polymer layer on an infrared reflective film (Abstract).  Kawasaki teaches that the polymer is a copolymer of two of these three monomers: butadiene, a substituted ethylene, and an acrylonitrile (paragraph 0009).  Kawasaki teaches that the copolymer may also contain styrene monomer and repeating units other than the three monomers also may be contained within a range in which properties necessary as a protective layer are not impaired (paragraph 0072).  Kawasaki teaches that the thickness of the polymer coating is 1 to 20 [Symbol font/0x6D]m (paragraph 0025).  Kawasaki teaches that the protective polymer film does not interfere with the performance of the infrared reflective film below the polymer 
Kawasaki does not disclose the use of a block copolymer consisting of only styrene and butadiene monomers, as recited in the claims.

McGraw et al. (US Patent 2,595,800, published 06 May 1952, hereinafter McGraw) teaches that use of a butadiene-styrene composition on top of an oxide coating on a mirror (col. 3, lines 34-35).  McGraw teaches the thickness of the organic backing (polymer layer) is 0.5 to 1.0 mil (12.7 to 25.4 [Symbol font/0x6D]m) (col. 7, lines 25-30).
McGraw does not disclose the use of this copolymer on a glazing, and McGraw teaches a polymer layer thickness outside of the claimed range.

Holden and Milkovich (US Patent 3,265,765, published 09 Aug. 1966) teaches an A-B-A block copolymer, wherein each non-elastic A block has a molecular weight of 2,000 – 100,000 daltons, and the elastic B block has a molecular weight of 25,000 to 1,000,000 daltons (col. 2, lines 24-38).  The molecular weight of his block copolymer is 29,000 (2*2,000+25,000) to 1,200,000 (2*100,000+1,000,000) daltons.  The monomer in the elastic block can be butadiene (col. 4, lines 32-35), and the monomer in the non-elastic A block can be styrene or polyacrylonitrile (col.4, line 39).  Given that the molecular weight of styrene is about 104 daltons, the number of styrene monomers in the styrene block is styrene-butadiene-styrene block copolymers 19 (2,000/104) to 962 (100,000/104).  Given that the molecular weight of butadiene is about 54 daltons, the number of butadiene monomers in the butadiene 
Holden teaches that his block copolymer has excellent rubber properties without vulcanization (col. 2, lines 24-30) and his block copolymers are useful as film coatings or spray coatings (col. 7, line 56-58).  Further, Holden teaches that one embodiment of his block copolymer has acrylonitrile blocks instead of styrene blocks (col. 4, lines 37-40).  Therefore, one of ordinary skill in the art would expect similar behavior between the acrylonitrile-butadiene with styrene as an additional monomer as taught by Kawasaki with the styrene-butadiene polymer taught by Holden.
Holden does not disclose using his copolymer as a coating on a glazing.

Saavedra et al. (US Patent 8,092,920, published 10 Jan. 2012, hereinafter Saavedra) teaches a film with a layer of K-resin, which is a styrene-butadiene block copolymer, had high clarity (Saavedra, Abstract, col. 7, lines 33-35, col. 9, lines 24-30, Table II, Example 9). 
Saavedra does not disclose using his copolymer as a coating on a glazing.

Upon updating the searches, Wang (US Patent Application 2014/0170404 A1, published 19 Jun. 2014, priority 17 Dec. 2012, hereinafter Wang) was found.  Wang teaches a three-layer laminate for providing impact resistance to a glass surface, in which one of the layers is a impact dispersion layer composed of a styrene-butadiene copolymer (Abstract and paragraph 
Wang does disclose the use of a coating composed of only a copolymer of styrene and butadiene, and Wang teaches a film thickness outside of the claimed range.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOHN VINCENT LAWLER/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787